Citation Nr: 0637840	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether a March 1955 rating decision denying service 
connection for injury of the cervical spine and 
spondylolisthesis of the 5th lumbar vertebra should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for spondylosis, 5th 
lumbar vertebra; and if so, whether the claim may be granted.

3.  Entitlement to service connection for osteoarthritis of 
bilateral shoulders.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in May 
2003 and July 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

A motion to advance this case on the Board's docket was 
granted by the Board on November 14, 2006, for good cause 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file shows that the appellant has 
submitted a request for a Board hearing.  Specifically, in 
February 2004 and April 2005, he submitted VA Forms 9 which 
indicated that he wanted a BVA hearing at the RO before a 
Member of the Board (i.e., Travel Board hearing).  There is 
no indication that the veteran has withdrawn these hearing 
requests.

Given the expressed intent of the veteran, the Board 
concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).

Accordingly, this case is remanded for the following:

A Travel Board hearing should be 
scheduled for the veteran in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



